Citation Nr: 1126509	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating for service-connected bilateral pes planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from December 1973 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review. 

This case was remanded by the Board in July 2009 for further development.  The Board is satisfied as to substantial compliance with its July 2009 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a notice letter in connection with his claim for an increased evaluation for his bilateral pes planus, contacting the Veteran and clarifying whether he is receiving VA outpatient treatment from the Detroit VA Medical Center, obtaining the Veteran's Social Security Administration (SSA) records, and affording an appropriate VA examination to ascertain the current severity and manifestations of his service-connected bilateral pes planus.  As such, the case is now ready for disposition. 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, the record reflects that he submitted a claim for total rating based on individual unemployability (TDIU) due to service-connected disabilities in March 2006, which was denied in a June 2006 rating decision.  The Veteran did not appeal that decision, and no evidence has been submitted since then suggesting that the Veteran is unemployable as a result of his service-connected bilateral pes planus; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  



FINDING OF FACT

The Veteran's bilateral pes planus is manifested by pain of the feet with no objective evidence of marked deformity, swelling on use, or characteristic callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009). 
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in July 2009 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the increased rating claim was readjudicated, and a supplemental statement of the case was issued in June 2010.  Consequently, the Board finds that the duty to notify has been satisfied.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, specific VA medical opinions pertinent to the issue on appeal were obtained in March 2006 and February 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral pes planus since the February 2010 VA examination.  The Veteran has not argued the contrary.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

In light of the foregoing, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  Here, the disability has not significantly changed and a uniform evaluation is warranted.


Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Historically, service connection for the Veteran's bilateral pes planus was established in a rating decision of February 2004, with an effective date of July 2001, and rated as 10 percent disabling.  In March 2006, the Veteran asserted that his service-connected bilateral pes planus disability warranted a higher rating.  

The Veteran's service-connected pes planus has been rated by the RO under the provisions of Diagnostic Code 5276.  Under the provisions of this code, a 10-percent rating is assigned, regardless of whether the condition is unilateral or bilateral, for moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 20 percent rating for unilateral pes planus or a 30 percent rating for bilateral pes planus is assigned for severe pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires pronounced pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, DC 5276.

The Veteran was afforded a VA feet examination in March 2006, at which time he was diagnosed with bilateral pes planus with no major functional impairment.  Subjectively, he complained of dull, aching pain, stiffness, swelling, fatigability, and lack of endurance in the bilateral feet.  He indicated that his foot pain was exacerbated by standing and walking and relieved with rest and pain relief medication, and reported severe flare-ups twice per week lasting between four to six hours.  He denied any additional limitation of motion or functional impairment during these flare-ups.  He alleged that he was unable to work due to his bilateral foot pain, and that the pain interfered with his activities of daily living.  

Upon objective examination, the bilateral great toes and second, third, fourth, and fifth toes appeared to be in anatomical position.  Both passive and active range of motion were assessed against gravity and strong resistance.  There was no weakness and no pain with the beginning or ending of motion.  The feet were taken through repetitive range of motion, and there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  There was also no edema, no instability, no weakness, and no tenderness to palpation.  He displayed a normal gait pattern, with no unusual show wear, break down, or calluses.  Dry skin was noted, as were diminished pulses for dorsalis pedis and posterior tibial, bilaterally.  Although the Veteran could rise on his heels, he had difficulty rising on his toes.  There was no evidence of hammer toes, high arches, or claw foot deformities.  His Achilles tendon alignment was contracting with weight bearing and easily manipulated, but it did not reproduce any pain.  The Veteran exhibited hind foot valgus with 10 degrees, although his midfoot, hind foot, and forefoot appeared to be well aligned, bilaterally.  There was no hallux valgus deformity.  X-rays revealed loss of the midfoot arch, bilaterally, with no fractures appreciated.  

The Veteran was afforded his most recent VA feet examination in February 2010, at which time he was diagnosed with moderately flat feet with evidence of previous bunion surgery.  Subjectively, he complained of constantly painful feet, bilaterally.  He indicated that sometimes the foot pain is sharp and he has difficulty standing and walking for long periods of time.  He claimed that repetitive motion increased the pain.  He denied using shoe inserts or braces, but indicated that he sometimes uses a cane.  He further alleged that his activities of daily living were affected by the foot pain, and that his work was also affected.  

Upon objective examination, the examiner noted that the Veteran was an overweight male with good standing posture.  His shoe-wear pattern was within normal limits, with mild wearing on the lateral sides of both heels of the shoes.  
His bilateral feet were noted to be moderately flat, and his toes were straight.  His skin was healthy without any swelling, edema, or calluses.  There was no varus or valgus deformity.  His heel and Achilles' tendon were neutral, and his weight bearing was along the big toe line.  There was no evidence of characteristic callosities with marked pronation or of extreme tenderness of the plantar surfaces of the feet.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance upon  repetitive use of the feet.  

The examiner opined that the Veteran's bilateral pes planus was moderate, and that his symptoms could be relieved by arch support.  Furthermore, he found that there was merely minimal impairment of daily occupational activities due to the Veteran's subjective complaints.  

In addition, the Veteran submitted several private treatment records.  An April 2006 treatment note from Cohen Podiatry diagnosed the Veteran with neuroma in the third interspaces, bilaterally, after the Veteran complained of foot pain.  X-rays were negative for fractures or dislocations.  A May 2008 radiology report of Foot & Ankle Specialty Care, P.C., diagnosed the Veteran with flat foot and bunion symptoms, while an August 2010 radiology report diagnosed post Tailor's bunion tendonitis in the left foot. 

As previously stated, the Veteran's pes planus disability is currently rated as "moderate" and 10 percent disabling.  The next higher (30 percent) rating requires the disability to be severe and shown by objective evidence of marked deformity and indications of swelling on use and characteristic callosities.  After reviewing the above evidence, the Board finds the Veteran's disorder to more closely approximate the criteria for a 10 percent evaluation under DC 5276.  

In particular, the Board notes that although the Veteran claimed to be unable to stand or walk for long periods of time, the examiners found that there was merely minimal impairment of daily occupational activities due to the his subjective complaints of foot pain.  At the time of the February 2010 examination, he did not wear arch supports, which the examiner opined would relieve his pes planus symptoms.  No foot deformities were noted.  No objective evidence of swelling was noted at his VA examinations. Although he reported increased pain upon repetitive motion, the examiners found that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance upon  repetitive use of the feet.  In sum, the weight of the evidence demonstrates that the Veteran's bilateral pes planus disability warrants no more than a 10 percent rating.  

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his pes planus disability, and acknowledges that he is competent to report symptoms that he experiences through his five senses, such as pain, because this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than his assessment of the severity of his disabilities.  See Cartright, 2 Vet. App. at 25.  

The Board is required to consider the effect of pain and weakness when rating a disability of the musculoskeletal system.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for the Veteran's bilateral pes planus.  As mentioned above, the examiners found that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance upon  repetitive use of the feet.  

The Board has also considered the applicability of other diagnostic codes pertaining to the foot:  weak foot (DC 5277), pes cavus (DC 5278), Morton's disease (DC 5279), hallux valgus (DC 5280), hallux rigidus (DC 5281), hammertoe (DC 5282), malunion or nonunion of the tarsal or metatarsal bones (DC 5283), or a moderate "other foot injury" (DC 5284).  The facts and circumstances of this case do, however, not permit the application of these other codes or, if they may be applied, they are of no benefit to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's pes planus with the established criteria found in the rating schedule for orthopedic foot disorders shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his pes planus.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  Although the Veteran receives Social Security Administration (SSA) disability benefits and alleged that he quit his job as an inspector due to pain in his back and feet, a review of his SSA records reveals that nonservice-connected mood/affective disorders were the primary diagnosis supporting the award of these benefits.  

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


(CONTINUED NEXT PAGE)


ORDER

Entitlement to an increased disability rating in excess of 10 percent for service-connected bilateral pes planus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


